Richard B. Goodner 6608 Emerald Drive Colleyville, TX76034 (214) 587-0653 phone (817) 488-2453 fax May 24, 2011 Justin Dobbie Branch Chief – Legal United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, D.C. 20549 Re: SMSA Dallas Acquisition Corp. Marked Copy – Amendment No. 1 to Registration Statement on Form 10 SEC File number:000-54345 Dear Mr. Dobbie: To assist the Staff with its examination of SMSA Dallas Acquisition Corp’s (the “Registrant”), Amendment No. 1 to Registration Statement on Form 10 which was filed with the Commission on May 17, 2011, we are providing the staff with a marked copy of the Amendment No. 1 to Registration Statement Form 10 which reflects changes made in the Amendment No. 1 to the Registration Statement on Form 10 in response to the Staff’s comment letter dated May 6, 2011.Please contact me if you have any questions or comments. Very truly yours, /s/ Richard B. Goodner Richard B. Goodner RBG:md cc: SMSA Dallas Acquisition Corp.
